DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 was amended to recite that the ejector includes first opening, second opening, and third opening. New claim 21 was also introduced. These amendments necessitated the introduction of the new rejections below. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al (US 4,967,777) in view of  Lerner (US 3,808,071 ).
The prior art of Takayama et al teaches an apparatus for treating substrate with a liquid.
Regarding claim 1: Takayama et al teaches
Regarding claim 1:	 A semiconductor manufacturing apparatus comprising: a container (tank 41) configured to contain a substrate 3; a pipe 23 configured to supply the container with liquid (water via source 30) to treat the substrate; and an ejector (bubble generator 21) including a first opening (exit of pipe 23), a second opening (inlets of holes 22a) configured to introduce the liquid from the pipe, a third opening (outlets of 22a) configured to introduce the liquid from the container, and a first passage where the liquid introduced from the second opening and the liquid introduced from the third opening are joined and pass through, the first opening being configured to eject the liquid that has passed through the first passage and wherein the ejector is attached to the pipe or included in the pipe. See Figs. 1, 5, and 6 of Takayama et al.

Takayama et al fails to teach the first passage has an area where a sectional area of the first passage becomes large as advancing downstream in the liquid.

The prior art of Lerner teaches an etch-back process where a liquid flow through a pip 61 to ejector with openings 52-58. See Figs 3A and 3B where the openings are illustrated as having a sectional area of the first passage becomes large as advancing downstream in the liquid. These areas allow for the etchant to be distributed at a rate and pressure that is optimized by the design of the sectional area. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the openings of the Takayama et al so that the first passage has been designed to have a sectional area  as suggested by Lerner where the first passage becomes large as advancing downstream in the liquid in order to control the flow path of the processing liquid to the substrate. 
Regarding claim 3:	 The apparatus of Claim 1, further comprising a substrate holder (cassette/carrier 11) configured to hold a plurality of substrates in the container (tank 41) such that the substrates are arranged in parallel to each other, wherein the ejector (bubble generator 21) is provided on an outer peripheral surface of the pipe in the container, and ejects the liquid to clearances between the substrates 3.  See Fig. 1 of Takayama et al.

Regarding claim 4:	The apparatus of Claim 1, further comprising a substrate holder (cassette/carrier 11) configured to hold a plurality of substrates 3 in the container (tank 41) such that the substrates are arranged in parallel to each other, 2Application No. 17/119,043 Reply to Office Action of June 14, 2022wherein the ejector (bubble generator 21) is provided on an outer peripheral surface of the pipe 23 in the container, and ejects the liquid between a substrate disposed at an end of the plurality of substrates and an inner wall of the container.  See Figs. 1, 5, and 6 of Takayama et al.

Regarding claim 5:	 The apparatus of Claim 1, wherein the ejector (bubble generator 21) is provided between a first portion and a second portion of the pipe 23, introduces the liquid from the first portion, and ejects the liquid to the second portion. See Figs. 1, 5, and 6 of Takayama et al.

Regarding claim 21:	 The apparatus of Claim 1, wherein the ejector further includes a second passage where the liquid introduced from the second opening passes through, and a third passage where the liquid introduced from the third opening passes through, and the liquid having passed through the second passage and the liquid having passed through the third passage are joined in the first passage and pass through the first passage. See Figs. 1, 5, and 6 of Takayama et al.


    PNG
    media_image1.png
    585
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    799
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yusuke Muraoka (JP 2000-5710) teaches a container (inner bath 11, outer bath 18), a pipes 17, 16, and ejectors (22, 24, 25).
Bai et al (US 8,388,800) teaches an apparatus for wet processing substrate see the  convergent 1511 divergent 1512 and convergent 152 openings that dispense liquid to the substrate
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716